888 F.2d 127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. CARAWAY, Appellant-Petitioner,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Respondent-Appellee
No. 89-5082.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1989.

Before MERRITT, Chief Judge, RYAN, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
In this social security disability case, the Court affirms the judgment of District Judge Edgar for the reasons set out in his comprehensive 31-page opinion of November 4, 1988.


2
We also note that the Appeals Council on July 31, 1987, remanded the case to the Administrative Law Judge for reconsideration of certain issues, including the need for additional vocational testimony.  The ALJ immediately set October 8, 1987, as the date for an evidentiary hearing on these issues.  Claimant Caraway did not appear for the hearing, although represented by counsel, and did not file objections with the Appeals Council to the ALJ decision rendered on January 29, 1988, in response to the Appeals Council's July 31, 1987, remand order.  We therefore conclude as an alternative ground for our decision that the claimant has waived any objection or claim of error respecting the January 29, 1988, ALJ decision.


3
Accordingly, the judgment of the District Court is AFFIRMED.